Citation Nr: 0020296	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a disability 
manifested by fatigue.

3. Entitlement to service connection for a disability 
manifested by nausea.

4. Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from December 1990 to 
September 1991.  She had service in Southwest Asia.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action in July 1997, the RO denied service connection for, in 
pertinent part, headaches, fatigue and nausea.  In addition, 
the RO granted service connection for PTSD, and assigned a 10 
percent evaluation, effective January 27, 1997.  This case 
was previously before the Board in October 1998, at which 
time it was remanded for additional development of the 
record.  As the requested action has been accomplished, the 
case is again before the Board for appellate consideration.  
Based on the receipt of additional evidence, including the 
report of a Department of Veterans Affairs (VA) psychiatric 
examination in May 1999, the RO, in a rating decision dated 
September 1999, the RO assigned a 30 percent for PTSD, 
effective January 27, 1997.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's current headaches were initially manifested 
following service, and cannot be attributed to any 
headache he experienced during service.

2. The veteran has been diagnosed with migraine headaches 
following service.

3. The veteran's claim for service connection for a 
disability manifested by fatigue is supported by 
cognizable evidence demonstrating that the claim is 
plausible or capable of substantiation.

4. The veteran's claim for service connection for a 
disability manifested by nausea is supported by cognizable 
evidence demonstrating that the claim is plausible or 
capable of substantiation.

5. The veteran's PTSD is manifested by depressed mood and a 
sleep impairment.  

6. There is no clinical evidence of panic attacks, impaired 
judgment or loss of memory.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's claim for service connection for a 
disability manifested by fatigue is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

3. The veteran's claim for service connection for a 
disability manifested by nausea is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4. A rating in excess of 30 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Headaches, a Disability Manifested
by Fatigue and a Disability Manifested by Nausea

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, her appeal must fail and there is no 
duty to assist her further in the development of her claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support her claim for service connection for 
headaches.  Thus, the Board finds that this claim is not well 
grounded.  Accordingly, there is no duty to assist her in the 
development of her claim for service connection for 
headaches.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown,    4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to her claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of her claim, 
and what evidence would be necessary to make the claim well 
grounded.  

The Board notes that only a portion of the veteran's service 
medical records have been associated with the claims folder.  
In cases such as these, the Department of Veterans Affairs 
(VA) has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 91992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9Vet. App. 46 
(1996).

In this regard, the Board points out that by letter dated 
November 1995, the RO advised the veteran that her service 
medical records could not be located and requested that if 
she had any in her possession, she should forward them to the 
RO.  Later that month, the veteran contacted the RO and 
stated that she did not have the requested records.  
Subsequently, some service medical records were received and 
incorporated into the record.  

Factual background

A report of medical history completed in April 1990 shows 
that the veteran related a history of headaches and trouble 
sleeping.  No pertinent abnormalities were reported on the 
enlistment examination that month.  The service medical 
records disclose that the veteran was seen in March 1991 for 
complaints of abdominal pain of one day.  She indicated that 
she was nauseated, but denied vomiting or diarrhea.  
Following an examination, the assessment was possible 
pyelonephritis vs. pelvic inflammatory disease.  She was 
hospitalized in April 1991, and was admitted for abdominal 
pain.  She was treated conservatively with intravenous 
maintenance.  The probable diagnosis was dehydration and 
electrolyte imbalance.  Hospital records show that it was 
reported that she had abdominal cramping.  Emesis after 
breakfast was also noted.  She complained of a headache and 
abdominal pain the next day.  She was noted to be sleeping 
well, with no complaints.  On hospital discharge, the 
diagnosis was abdominal pain.  

The veteran was seen by a private physician in March 1994 for 
gynecological examination, and no pertinent findings were 
recorded.

VA medical records dated from 1991 to 1994 have been 
associated with the claims folder.  In March 1993, the 
veteran reported headache and fatigue.  The assessment was 
fatigue/malaise.  A six-year history of headaches was noted 
in June 1994.  She was seen for similar complaints two days 
later, and related that the headaches started prior to the 
Persian Gulf.  A Persian Gulf evaluation in early July 1994 
reveals that the veteran related a history of headaches of 
one month's duration.  The pain mainly occurred around the 
frontal and occipital regions.  The pain was only relieved by 
rest.  She also presented with complained of intermittent 
fatigue symptoms over a period of more than two years.  The 
impression was headache, possible migraine.  It was reported 
that the headaches were increasing in frequency in late July 
1994.  The following month, it was stated that the veteran 
had chronic headaches, likely stress-related.  Probable 
tension headaches were noted in September 1994.  Also in 
September 1994, the veteran complained of fatigue and 
insomnia.  Still later that month, it was indicated that she 
had possible tension headaches and that the neurology clinic 
had concluded that she had muscle contraction headaches.  

In a statement received in February 1995, a private counselor 
related that the veteran reported severe, intense headaches 
and insomnia.  The diagnostic impressions included unknown 
Persian Gulf syndrome and severe headaches of unknown 
etiology.

A VA general medical examination was conducted in March 1995.  
The veteran complained of heartburn, dysphagia and nausea 
often.  It was noted that there was no vomiting or stomach 
pain.  She also stated that she had daily headaches with some 
dizziness.  An examination of the digestive system was 
normal, with some tenderness in the right upper quadrant, but 
no enlargement of the spleen or liver.  An abdominal 
ultrasound showed that the liver, spleen, pancreas and 
kidneys were normal.  The pertinent diagnoses were chronic 
sinusitis with headaches, chronic fatigue and possible gall 
bladder disease.

Additional VA outpatient treatment records dated in 1995 and 
1996 are of record.  The veteran was seen in February 1995 
for follow-up of tension headaches of eight months duration.  
She also described poor sleep.  The impression was tension 
headache.  She was seen for a follow-up of gastroesophageal 
reflux disease in September 1996.  The impression was 
gastroesophageal reflux disease, improved, with normal 
examination.  

On VA general medical examination in December 1996, the 
veteran related that she had worked as a clerk in Saudi 
Arabia.  She was not exposed to oil fire, but might or might 
not have been exposed to chemicals.  She stated that she was 
hospitalized in service for one week, and was released to 
light duty.  Upon return to her unit, the veteran was not 
able to participate in training due to fatigue and weakness.  
Since that time, she had recurrent headaches.  She described 
fatigue which interfered with activities.  She also reported 
trouble with nausea, which appeared to be related to food.  
She indicated that after eating she might have a suggestion 
of a type of reflux symptomatology.  Following an 
examination, the impressions were headaches, multifactorial, 
consistent with a migraine variant/tension sinus and chronic 
fatigue.  It was noted that the fatigue functionally impaired 
the veteran with her activities of daily living about the 
house.  

The veteran was also afforded a neurological examination by 
the VA in December 1996.  She reported the onset of headache 
in 1991, and described having two types of headaches at 
present.  One type, that started in 1991, lasted a few 
seconds and left.  The other began in 1992 and was described 
as unbearable.  There was a pressure sensation in her head.  
She denied visual disturbances or nausea/vomiting with these 
headaches.  She did relate photophobia.  A past medical 
history of gastroesophageal reflux disease was noted.  
Following an examination, the diagnosis was tension headache 
of two varieties, one transient, and the other episodic 
tension headache.  

In August 1997, the veteran's mother stated that the veteran 
was tired all the time.  She indicated that the veteran had 
to go to the emergency room all the time for headaches.  

The veteran was afforded a general medical examination by the 
VA in April 1999.  She reported symptoms of headache, a 
burning-type regurgitation from the intestinal tract and 
epigastric stomach pain.  She also noted the presence of 
severe insomnia.  The pertinent diagnoses were 
gastroesophageal reflux disease and headaches, etiology 
unknown.  

A VA examination of the stomach was also conducted in April 
1999.  The veteran stated that she often had significant 
heartburn with reflux and occasional vomiting.  She had some 
dysphagia.  She indicated that her stomach hurt, but that the 
pain did not spread.  The diagnosis, based on clinical 
evaluation was gastroesophageal reflux disease and possible 
gastric or duodenal ulcer.  The examiner commented that there 
was no documentation of her reflux and esophagitis.  

An upper gastrointestinal series in May 1999 revealed 
moderate gastroesophageal reflux without evidence of 
esophagitis or esophageal stricture.  There was no evidence 
of recurrent ulcer disease.

On VA neurological examination in July 1999, the veteran 
presented with a history of headaches following service.  She 
reported that her headaches began during an illness, which 
she described as consistent with symptoms of headache, 
stomach pain, fever and nausea/vomiting.  They had persisted 
ever since.  Following an examination, the diagnosis was 
migraine, without aura.

During a VA Persian Gulf neurological evaluation in June 
1997, the report of which was received in September 1999, the 
veteran stated that her symptoms included chronic fatigue.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 1991).  In order to establish 
aggravation of a pre-existing disorder, clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preserve 
disability underwent an increase in severity during service.  
This includes medical facts and principles which are to be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (1999).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

38 C.F.R. § 3.317 (1999) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001'and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis (emphasis added).

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See also 38 U.S.C.A. 
§ 1117 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran seeks service connection for several symptoms or 
disabilities which she alleges were either present in service 
or are related to her service in the Persian Gulf and are due 
to undiagnosed illness.

The available service medical records reveal that the veteran 
complained of a headache when hospitalized for abdominal pain 
in April 1991.  The Board notes that the veteran has 
variously related a history of headaches that pre-dated her 
service or that began in service.  The fact remains that the 
only indication of headaches in the limited service medical 
records available occurred during the course of treatment for 
abdominal pain when she was apparently dehydrated.  There is 
no clinical indication in the record that the headaches 
increased in severity during service.  The Court has held 
that temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Even if the Board were to consider whether the veteran's 
headaches were not present prior to service and had their 
onset during service, the only evidence to this effect 
consists of her allegations.  The Board concedes that the 
veteran has continued to complained of headaches following 
service, and has been diagnosed as having tension headaches, 
muscle contraction headaches and migraine headaches.  In this 
regard, the Board notes that during the most recent VA 
neurological examination in July 1999, the veteran stated 
that her headaches began during an illness in service.  While 
this is somewhat consistent with the record, there is no 
showing that she had chronic headaches in service, or that 
her headaches are related in any way to service.

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, her lay assertions to the effect that she 
has headaches which are related to service are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.

In light of the fact that she has been diagnosed with 
headaches, a "known clinical diagnosis," the veteran is not 
eligible for compensation under 38 C.F.R. § 3.317.  
therefore, service connection is not warranted for headaches.  

With respect to the claims for service connection for 
disabilities manifested by fatigue and nausea, the Board 
points out that it is analyzing the evidence solely for the 
purpose of determining whether the veteran has submitted 
well-grounded claims.  The record discloses that the veteran 
reported being nauseous during service.  These complaints 
have continued following service.  In this regard, the Board 
notes that on several VA examinations following service, she 
complained of nausea.  The recent VA examination of the 
stomach reflected a diagnosis of gastroesophageal reflux 
disease.  

A Persian Gulf evaluation following service reveals that the 
veteran related she had intermittent fatigue symptoms for 
more than two years, and on another occasion, it was assessed 
that she had fatigue.  

The Board concludes that the claims for service connection 
for disabilities manifested by nausea and fatigue are well 
grounded in light of the fact that the veteran had service in 
Southwest Asia, she has manifestations of these symptoms 
(including in-service complaints regarding nausea) and they 
have escaped diagnosis.  


II.  An Increased Rating for PTSD

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy, 1 Vet. App. 78.  In this 
case, the veteran's statements concerning the severity of the 
symptoms of her service-connected PTSD that are within the 
competence of a lay party to report are sufficient to 
conclude that her claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual background

The available service medical records are negative for 
complaints or findings of PTSD.  

A VA psychiatric examination was conducted on January 27, 
1997.  The veteran related that she served in Saudi Arabia 
and that she was under frequent scud attacks.  She reported 
that one shell fell less than 100 feet from her.  She had 
numerous complaints.  She described a hostile environment in 
the Persian Gulf.  She stated that she had experienced one 
problem after another following her return from the Persian 
Gulf.  She indicated that she tended to go into a rage 
whenever someone disagreed with her over trivial things.  
While in the past she was able to walk away, now she became 
argumentative and hostile.  She described herself as being 
short-tempered, irritable, and moody, and she said that she 
could not take much from anyone.  She was very angry.  She 
stated that she preferred being alone.  She blamed herself 
for her son's medical problems.  She felt overwhelmed by all 
the problems in her life.  


On examination, the veteran was casually dressed.  Her 
attitude was pleasant and cooperative.  She was able to 
interact and relate appropriately to the examiner without 
difficulty.  She exhibited an expanded range of affective 
responses that were appropriately related to thought content.  
There were no suicidal thoughts or hallucinatory experiences.  
Her voice was tremulous.  The veteran exhibited good reality 
contact.  She admitted to having one personal problem after 
another and felt overwhelmed by them.  She was in the process 
of decompensating.  She felt that she could not work out 
simple family problems because of the tremendous amount of 
anger and hostility that was inside her.  She was able to set 
priorities and make appropriate decisions to common problems 
of daily living.  The diagnoses were PTSD, chronic, and 
dysthymia.

Based on the evidence summarized above, the RO, by rating 
action in July 1997, granted service connection for PTSD, and 
assigned a 10 percent evaluation, effective January 27, 1997.

Another VA psychiatric examination was conducted in May 1999.  
The veteran related that Prozac had been prescribed but that 
she stopped it because it did not work.  She reported that 
her symptoms included dreams, nightmares of the Persian Gulf 
War, and waking up in cold sweats at times.  She stated that 
she had decreased trust in others.  She felt as if she did 
not have a future.  She denied suicidal or homicidal 
ideations.  She reported difficulty talking about her 
military experience.  She reported irritability and decreased 
concentration, hypervigilance and a mildly "infatuated" 
startle response.  She reported decreased mood.  The veteran 
also stated that she had decreased energy and interest.  

On mental status evaluation, the veteran was casually dressed 
with good eye contact.  Her speech was regular in rate and 
rhythm.  Her mood was described as "depressed."  Her affect 
was mildly constricted.  The Axis I diagnoses were PTSD and 
dysthymia.  The Axis IV diagnosis was that stress was related 
to physical complaints, several changes such as weight gain, 
gum infection, headaches, insomnia and joint pain and her 
father's death.  The Global Assessment of Functioning score 
was between 60 and 65.  The examiner commented that she 
seemed to be limited by a combination of all her ailments.  

The report of a Persian Gulf neuropsychological evaluation in 
June 1997 is of record, and was received in September 1999.  
The veteran related that she attempted to go back to school 
after she returned from the Persian Gulf, but this was 
disrupted by the death of her father.  She became depressed, 
was "ill" and unable to either attend school or go to work 
for two years.  She worked for about a year in 1993, but was 
let go due to frequent absences which she attributed to 
illness and frequent appointments with the doctor.  The 
records suggested that she had experienced a great deal of 
frustration with her bosses and persons in roles of 
authority.  The veteran also stated that since her return 
from Saudi Arabia, she had experienced a variety of physical 
and psychological problems.  Her symptoms included breathing 
problems, heartburn, constipation, fluctuating weight, 
chronic pain in almost all joints, constant headaches; 
intermittent slurred speech, blurred vision, dizziness, 
shakiness, chronic fatigue and sleep disturbance.  She 
related that she experienced significant changes in her mood 
and personality after her return from service.  She stated 
that this coincided with her father's death, and that she 
became depressed and ill and was unable to work for two 
years.  She stated that she had suicidal thoughts around that 
time, but had never attempted suicide.  She also described 
changes in her personality.  The veteran indicated that she 
was chronically irritable and argumentative, as well as 
anxious, moody and sensitive to criticism.  She also 
described difficulties with memory and concentration.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

General Rating Formula for Psychoneurotic Disorders:                     

      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A review of the record discloses that the veteran has been 
afforded two psychiatric examinations by the VA, as well as a 
neuropsychological evaluation.  These fail to demonstrate the 
requisite findings for a higher evaluation for PTSD.  In 
order to assign a higher rating, the evidence must show 
symptoms such as panic attacks, memory impairment, mood 
disturbances and impaired judgment.  Neither VA examination 
report suggests that the veteran has panic attacks.  She has 
been described as being in good contact with reality.  The 
Board concedes that during the May 1999 VA psychiatric 
examination, the veteran reported decreased mood and that she 
was irritable.  While her mood was found to be depressed, her 
affect was only mildly constricted.  There were no findings 
indicative of any memory impairment.  

The evidence in support of the veteran's claim consists of 
her statements concerning the severity of PTSD.  In contrast, 
the medical findings on examination findings are of greater 
probative value and fail to establish that an increased 
rating is warranted.  The Board concludes, accordingly, that 
the weight of the evidence is against the veteran's claim for 
an increased rating for PTSD.

The Board concludes by noting that in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with Court's 
decision in Fenderson, supra.  As the Board has not herein 
assigned any increase in the assigned evaluation, and as the 
effective date of the assigned evaluation is established in 
tandem with the effective date of service connection, the 
question of staged ratings is not at issue.  The veteran is 
in receipt of one continuous percentage rating.  He is not 
entitled to a staged rating.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Part 4, DC 7346; 
Fenderson, supra.  




ORDER

Service connection for headaches is denied.  

The veteran's claims for service connection for disabilities 
manifested by nausea and fatigue are well grounded.

A rating in excess of 30 percent for PTSD is denied.  


REMAND

In view of the Board's conclusion that the veteran's claims 
for entitlement to service connection for disabilities 
manifested by nausea and fatigue are well grounded, further 
action by the RO is required for consideration of the merits 
of such a claim, as set forth below.  

In its remand of October 1998, the Board asked the examiner 
to state whether the veteran had symptoms of fatigue or 
nausea and, if so, whether they were attributed to a known 
clinical diagnosis.  The reports of the VA examinations 
conducted pursuant to the remand shows that the examiners 
failed to respond adequately to the Board's questions.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).


Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for disabilities 
manifested by nausea and fatigue since 
her separation from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

2.  The veteran should then be afforded 
VA examinations by specialists in 
internal medicine and gastrointestinal 
disease, if available, to determine the 
nature and extent of any disability 
present.  All necessary tests should be 
performed.  The examiner should be 
requested to specifically state whether 
the veteran has signs or symptoms of 
fatigue and nausea.  The examiner should 
comment as to whether the headaches and 
nausea may be attributed to a known 
clinical diagnosis and, if not, whether 
they are chronic, as set forth in 
38 C.F.R. § 3.317.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.



Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 



		
	T. Hal Smith
	Member, Board of Veterans' Appeals



 

